Title: From Louisa Catherine Johnson Adams to Thomas J. Hellen, 15 November 1826
From: Adams, Louisa Catherine Johnson
To: Hellen, Thomas J.


				
					
					Washington 15 Novbr. 1826
				
				I am very much afraid my Dear Thomas in consequence of your not writing to me according to your promise that you are not going on exactly as I wish I therefore write you not to preach but to entreat that you will be more attentive to your friends and answer their Letters—Your brother is gone to Rockville and his health is very much improved. Mary has grown quite fat and I never saw her look better. Mr. Swans House is roofed in and the Square opposite the House is being fenced in. Washington is however as it regards society more dull than I ever remember it. I send you one of Mr Wirth eulogies which is very highly spoken of and again insist that you answer this letter immediately of your affectionate Aunt
				
					L. C. Adams
				
				
			